IN THE SUPREME COURT OF THE STATE OF DELAWARE

LUTHER FOREHAND,                        §
                                        §   No. 147, 2022
       Defendant Below,                 §
       Appellant,                       §   Court Below—Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   Cr. ID No. 2009006411 (N)
STATE OF DELAWARE,                      §
                                        §
       Appellee.                        §
                                        §

                          Submitted: May 18, 2022
                          Decided:   June 22, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      After careful consideration of the opening brief, the motion to affirm, and the

record on appeal, the Court concludes that the judgment of the Superior Court should

be affirmed on the basis of the Superior Court’s April 13, 2022, order denying the

appellant’s motion for reduction or modification of sentence. The Superior Court

sentenced the appellant for possession of a deadly weapon by a person prohibited to

fifteen years of imprisonment, suspended after ten years for the balance to be served

at Level IV DOC Discretion, suspended after six months for eighteen months of

Level III probation. Under 11 Del. C. § 1448(c), possession of a deadly weapon by

a person prohibited is a Class C felony if the defendant is eligible for sentencing

under 11 Del. C. § 1448(e)(1)c. The appellant concedes that he was eligible for
sentencing under 11 Del. C. § 1448(e)(1)c. The defendant was therefore subject to

a sentencing range between ten years1 and fifteen years of imprisonment.2 The

Superior Court did not abuse its discretion by denying the appellant’s motion to

modify his sentence to eliminate the Level IV and Level III periods.3

       NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                             BY THE COURT:
                                             /s/ Karen L. Valihura
                                             Justice




1
  See 11 Del. C. § 1448(e)(1)c (requiring a “minimum sentence” of “[t]en years at Level V”).
2
  See 11 Del. C. § 4205(b)(3) (providing a sentencing range for a Class C felony of “up to 15 years
to be served at Level V”).
3
  See Gladden v. State, 2020 WL 773290 (Del. Feb. 17, 2020) (“We review the Superior Court’s
denial of a motion for sentence modification for abuse of discretion.”).
                                                2